Case 1:18-cv-20394-RNS Document 118-1 Entered on FLSD Docket 07/11/2019 Page 1 of 5



                              Exhibit 1 – CHS Hospitals

      CHS HOSPITALS - ENTITY NAME
      ANNA HOSPITAL CORPORATION D/B/A UNION COUNTY HOSPITAL

      ARMC LP D/B/A ABILENE REGIONAL MEDICAL CENTER
      AUGUSTA HOSPITAL LLC D/B/A TRINITY HOSPITAL OF AUGUSTA

      BERWICK HOSPITAL COMPANY LLC D/B/A BERWICK HOSPITAL CENTER
      BIG BEND HOSPITAL CORPORATION D/B/A BIG BEND REGIONAL MEDICAL
      CENTER

      BIG SPRING HOSPITAL CORPORATION D/B/A SCENIC MOUNTAIN MEDICAL
      CENTER

      BILOXI HMA LLC D/B/A MERIT HEALTH BILOXI
      BLUE RIDGE GEORGIA HOSPITAL COMPANY LLC D/B/A FANNIN REGIONAL
      HOSPITAL

      BLUEFIELD HOSPITAL COMPANY LLC D/B/A BLUEFIELD REGIONAL MEDICAL
      CENTER

      BRANDON HMA LLC D/B/A MERIT HEALTH RANKIN

      BROWNWOOD HOSPITAL LP D/B/A BROWNWOOD REGIONAL MEDICAL CENTER

      BULLHEAD CITY HOSPITAL CORPORATION D/B/A WESTERN ARIZONA REGIONAL
      MEDICAL CENTER

      CARLSBAD MEDICAL CENTER LLC D/B/A CARLSBAD MEDICAL CENTER

      CEDAR PARK HEALTH SYSTEM LP D/B/A CEDAR PARK REGIONAL MEDICAL
      CENTER
      CENTRE HOSPITAL CORPORATION D/B/A CHEROKEE MEDICAL CENTER

      CHESTER HMA LLC D/B/A CHESTER REGIONAL MEDICAL CENTER

      CHSPSC, LLC

      CLINTON HMA, LLC D/B/A ALLIANCEHEALTH CLINTON
      CLINTON HOSPITAL CORPORATION D/B/A LOCK HAVEN HOSPITAL




   597726.1
Case 1:18-cv-20394-RNS Document 118-1 Entered on FLSD Docket 07/11/2019 Page 2 of 5



      CHS HOSPITALS - ENTITY NAME
      COLLEGE STATION HOSPITAL LP D/B/A COLLEGE STATION MEDICAL CENTER

      CRESTVIEW HOSPITAL CORPORATION D/B/A NORTH OKALOOSA MEDICAL
      CENTER

      CRESTWOOD HEALTHCARE LP D/B/A CRESTWOOD MEDICAL CENTER
      DEMING HOSPITAL CORPORATION D/B/A MIMBRES MEMORIAL HOSPITAL

      DURANT HMA LLC D/B/A ALLIANCEHEALTH DURANT

      EAST GEORGIA REGIONAL MEDICAL CENTER, LLC

      EMPORIA HOSPITAL CORPORATION D/B/A SOUTHERN VIRGINIA REGIONAL
      MEDICAL CENTER
      EVANSTON HOSPITAL CORPORATION D/B/A EVANSTON REGIONAL HOSPITAL

      FOLEY HOSPITAL CORPORATION D/B/A SOUTH BALDWIN REGIONAL MEDICAL
      CENTER
      FORREST CITY ARKANSAS HOSPITAL COMPANY LLC D/B/A FORREST CITY
      MEDICAL CENTER

      FORT PAYNE HOSPITAL CORPORATION D/B/A DEKALB REGIONAL MEDICAL
      CENTER

      FRANKLIN HOSPITAL CORPORATION D/B/A SOUTHAMPTON MEMORIAL
      HOSPITAL
      GALESBURG HOSPITAL CORPORATION D/B/A GALESBURG COTTAGE HOSPITAL

      GRANBURY HOSPITAL CORPORATION
      GRANITE CITY ILLINOIS HOSPITAL COMPANY LLC D/B/A GATEWAY REGIONAL
      MEDICAL CENTER

      GREENBRIER VMC LLC D/B/A GREENBRIER VALLEY MEDICAL CENTER
      GREENVILLE HOSPITAL CORPORATION D/B/A LV STABLER MEMORIAL HOSPITAL

      HAINES CITY HMA LLC D/B/A HEART OF FLORIDA REGIONAL MEDICAL CENTER
      HAMLET HMA LLC D/B/A SANDHILLS REGIONAL MEDICAL CENTER

      HERNANDO HMA LLC


                                         2
   597726.1
Case 1:18-cv-20394-RNS Document 118-1 Entered on FLSD Docket 07/11/2019 Page 3 of 5



      CHS HOSPITALS - ENTITY NAME
      HMA SANTA ROSA MEDICAL CENTER LLC
      HOSPITAL OF BARSTOW INC D/B/A BARSTOW COMMUNITY HOSPITAL

      HOSPITAL OF LOUISA, INC. D/B/A THREE RIVERS MEDICAL CENTER

      JACKSON HMA LLC
      JACKSON HOSPITAL CORPORATION D/B/A KENTUCKY RIVER MEDICAL CENTER

      KEY WEST HMA LLC

      KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC

      LAKE SHORE HMA, LLC

      LAKE WALES HOSPITAL CORPORATION

      LAS CRUCES MEDICAL CENTER LLC

      LEA REGIONAL HOSPITAL LLC

      LEBANON HMA LLC
      LEXINGTON HOSPITAL CORPORATION D/B/A HENDERSON COUNTY COMMUNITY
      HOSPITAL

      LONGVIEW MEDICAL CENTER LP D/B/A LONGVIEW REGIONAL MEDICAL CENTER

      MADISON HMA LLC
      MARION HOSPITAL CORPORATION D/B/A HEARTLAND REGIONAL MEDICAL
      CENTER

      MARSHALL COUNTY HMA, LLC

      MAT-SU VALLEY MEDICAL CENTER LLC D/B/A MAT-SU REGIONAL MEDICAL
      CENTER
      MCKENZIE TENNESSEE HOSPITAL COMPANY LLC D/B/A MCKENZIE REGIONAL
      HOSPITAL

      MCKENZIE WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES LLC D/B/A
      MCKENZIE-WILLAMETTE MEDICAL CENTER

      MCSA LLC D/B/A MEDICAL CENTER OF SOUTH ARKANSAS


                                         3
   597726.1
Case 1:18-cv-20394-RNS Document 118-1 Entered on FLSD Docket 07/11/2019 Page 4 of 5



      CHS HOSPITALS - ENTITY NAME
      MIDWEST REGIONAL MEDICAL CENTER, LLC D/B/A MIDWEST REGIONAL
      MEDICAL CENTER

      MOBERLY HOSPITAL COMPANY LLC D/B/A MOBERLY REGIONAL MEDICAL
      CENTER
      MONROE HMA, LLC D/B/A CLEARVIEW REGIONAL MEDICAL CENTER

      MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES LLC D/B/A LAKE NORMAN
      REGIONAL MEDICAL CENTER

      NAPLES HMA LLC D/B/A PHYSICIANS REGIONAL MEDICAL CENTER
      NATIONAL HEALTHCARE OF MT VERNON INC D/B/A CROSSROADS COMMUNITY
      HOSPITAL

      NAVARRO HOSPITAL LP D/B/A NAVARRO REGIONAL HOSPITAL

      NHCI OF HILLSBORO INC D/B/A HILL REGIONAL HOSPITAL

      OAK HILL HOSPITALCORPORATION D/B/A PLATEAU MEDICAL CENTER
      PAINTSVILLE HOSPITAL COMPANY, LLC D/B/A PAUL B HALL REGIONAL MEDICAL
      CENTER

      PHILLIPS HOSPITAL CORPORATION D/B/A HELENA REGIONAL MEDICAL CENTER

      PINEY WOODS HEALTHCARE SYSTEM, L.P. D/B/A WOODLAND HEIGHTS MEDICAL
      CENTER

      POPLAR BLUFF REGIONAL MEDICAL CENTER LLC

      PORT CHARLOTTE HMA LLC D/B/A BAYFRONT HEALTH PORT CHARLOTTE

      PUNTA GORDA HMA LLC

      QHG OF ENTERPRISE INC D/B/A MEDICAL CENTER ENTERPRISE

      QHG OF SOUTH CAROLINA INC D/B/A CAROLINAS HOSPITAL SYSTEM MARION
      RED BUD ILLINOIS HOSPITAL COMPANY LLC D/B/A RED BUD REGIONAL
      HOSPITAL

      RIVER OAKS HOSPITAL LLC D/B/A MERIT HEALTH RIVER OAKS

      ROH LLC


                                         4
   597726.1
Case 1:18-cv-20394-RNS Document 118-1 Entered on FLSD Docket 07/11/2019 Page 5 of 5



      CHS HOSPITALS - ENTITY NAME
      RUSTON LOUISIANA HOSPITAL COMPANY LLC D/B/A NORTHERN LOUISIANA
      MEDICAL CENTER

      SAN ANGELO HOSPITAL LP D/B/A SAN ANGELO COMMUNITY MEDICAL CENTER
      SAN MIGUEL HOSPITAL CORPORATION D/B/A ALTA VISTA REGIONAL HOSPITAL

      SEMINOLE HMA, LLC D/B/A ALLIANCEHEALTH SEMINOLE

      SHELBYVILLE HOSPITAL COMPANY LLC D/B/A TENNOVA
      HEALTHCARESHELBYVILLE

      SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY LLC D/B/A SILOAM SPRINGS
      REGIONAL HOSPITAL

      STARKE HMA, LLC D/B/A SHANDS STARKE REGIONAL MEDICAL CENTER

      STATESVILLE HMA LLC D/B/A DAVIS REGIONAL MEDICAL CENTER
      SUNBURY HOSPITAL COMPANY LLC D/B/A SUNBURY COMMUNITY HOSPITAL

      TOOELE HOSPITAL CORPORATION D/B/A MOUNTAIN WEST MEDICAL CENTER

      TULLAHOMA HMA LLC D/B/A TENNOVA HEALTHCAREHARTON

      TUNKHANNOCK HOSPITAL COMPANY LLC D/B/A TYLER MEMORIAL HOSPITAL

      VENICE HMA LLC D/B/A VENICE REGIONAL BAYFRONT HEALTH

      VICTORIA OF TEXAS LP D/B/A DETAR HOSPITAL NAVARRO
      WATSONVILLE HOSPITAL CORPORATION D/B/A WATSONVILLE COMMUNITY
      HOSPITAL

      WILLIAMSTON HOSPITAL CORPORATION D/B/A MARTIN GENERAL HOSPITAL

      WINDER HMA LLC D/B/A BARROW REGIONAL MEDICAL CENTER

      WOODWARD HEALTH SYSTEM LLC D/B/A ALLIANCEHEALTH WOODWARD




                                         5
   597726.1
